DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive, or are moot because the ground of rejection does not rely on portions of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rationale in rejections and cited reference portions following.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (U.S. 2020/0111237) in view of Seregin (U.S. 2020/0186830).
 	Regarding claim 1, Tourapis teaches a method programmed in a non-transitory memory of a device (see par. 0014) comprising: 
implementing a point cloud coding structure (see Abstract; par. 0002, 0003); and
encoding point cloud metadata using the point cloud coding structure (see Abstract;  par. 0002, 0005, 0088, 0093, 0576),
wherein encoding the point cloud metadata utilizes bi-directional prediction, wherein bi-directional prediction includes using past patch and metadata information and future patch and metadata information (see Fig. 2C; par. 0007, 0093, 0097-0099, teaches an inter point cloud encoder (bi-prediction) for encoding inter point cloud frames including using one or more previously encoded/decoded image frames (bi-prediction) as references and communicating differences between the reference frames and a current state of the point cloud, and teaches a video encoder, such as video compression module 218, operating in accordance with the High Efficiency Video Coding (HEVC) standard (e.g., bi-prediction) or other suitable video encoding standard, and teaches performing bi-prediction), 
a reference patch list (see par. 0241, 9589, 0592, teaches a list of candidate (reference) patches is created for each block of an image frame , and teaches an 
wherein encoding the point cloud metadata includes re-ordering frames to enable a patch to refer to patches in the past and the future (see Fig. 2C; par. 0007, 0097-0099, 0480, 0510, teaches inter (past and future) point cloud frames, and teaches a bit stream structure for compressed point cloud data enabling features such as reordering).
Tourapis does not specifically teach bi-directional prediction implements two separate structures for a reference list, a first structure for the past and metadata information, and a second structure for the future and metadata information.
Seregin teaches bi-directional prediction implements two separate structures for a reference list, a first structure for the past and metadata information, and a second structure for the future and metadata information (see par. 0087, teaches a bi-directional prediction mode, in which case the terms "forward" (future) and "backward" (past) correspond to a reference picture list 0 (RefPicList0 or L0) and a reference picture list 1 (RefPicList1 or L1) of a current picture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Tourapis with the limitations as taught by Seregin to provide for applying bi-directional prediction for inter-prediction of a current block (or patch or frame (see Seregin par. 0011).

Regarding claims 2, 9, Tourapis teaches implementing the point cloud coding structure includes determining key point cloud frames which do not depend on any other 

Regarding claims 5, 12, Tourapis teaches the first structure and the second structure are stored in a point cloud patch buffer (see par. 0079, 0090, 0099, teaches storing compressed and non-compressed point cloud files that include patches).

Regarding claims 6, 13, Tourapis teaches utilizing a buffer list for layers of the point cloud to enable points of a point cloud to be projected on top of each other (see par. 0159-0168).

Regarding claims 7, 14, Tourapis teaches implemented a signaling method to correlate blocks of V-PCC (see Abstract; par. 0174, 0367, 0396, 0403, 0410, 0480, 0488, teaches video point cloud compression (V-PCC); see also, e.g., Vosoughi (U.S. 2020/0107028) par. 0044, and Sinharoy (U.S. 2019/0197739) par. 0024, 0058, 0082, 0153, each of which teach V-PCC).

Regarding claim 8, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Tourapis teaches an apparatus comprising a memory and a processor (see Fig.  2A, 208, 218; par. 0075, 0090, 0093).  

Allowable Subject Matter
Claims 15, 16, 19 and 21 are allowed.  Claim 15 recites “wherein the encoder is further configured for utilizing a buffer list for layers of the point cloud to enable points of the point cloud to be projected on top of each other, wherein the layers are limited to a maximum of two layers, where a first layer is a first point and a second layer is a last point, and any points in between are not encoded” and taken in combination with the other limitations are not found in the prior art.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Joshi (U.S. 2020/0107033).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483